Citation Nr: 1004040	
Decision Date: 01/27/10    Archive Date: 02/16/10	

DOCKET NO.  09-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss and tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1951 to 
November 1953.  For service in the Republic of Korea, he was 
awarded the Korean Service Medal with two Bronze Campaign 
Stars, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Veteran's motion for an 
advance upon the Board's docket was granted in January 2010.  
The case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  There is no objective evidence of complaints, findings, 
treatment or diagnosis for right ear hearing loss or 
tinnitus, nor right head or ear trauma or injury or disease 
at any time during or for years after the Veteran was 
separated from service, the Veteran affirmatively denied 
having any ear trouble at the time he was examined for 
separation, the ears were noted to be normal and hearing 
normal by whispered and spoken voice at separation, and the 
only competent clinical opinion on file is against claims for 
service connection for right ear hearing loss and tinnitus.  


CONCLUSION OF LAW

Right ear hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  The Veteran was 
provided formal VCAA notice in November 2007, prior to the 
issuance of the rating decision now on appeal from January 
2008.  This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised to submit any relevant evidence in his possession.  
The notice requirements are satisfied.

The service treatment records were collected, more recent 
records of the Veteran's treatment with VA were collected, 
and the Veteran was provided a VA audiometric examination 
with a review of the claims folder and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until or unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second), is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The Veteran submitted his claim for service 
connection for hearing loss and tinnitus attributable to 
service in November 2007, at age 77, some 54 years after he 
was separated from service.  It has been his central 
contention throughout his appeal that he was exposed to 
acoustic trauma during service where he served in field 
artillery in both training and in the Korean Conflict, and 
that all current claimed disability is directly attributable 
to that acoustic trauma exposure during service.  The RO 
conceded that service in the field artillery under these 
circumstances clearly did constitute a degree of acoustic 
trauma, and the Board concurs.

The service treatment records reveal no findings, treatment, 
diagnosis for hearing loss or tinnitus or any head or ear 
trauma or disease at any time during service.  At the time 
the Veteran was examined for service separation, he completed 
a report of medical history in which he affirmatively 
endorsed that he did not have any ear trouble.  The medical 
examination for separation in November 1953 noted that both 
ears were normal and both ears tested normal for hearing 
acuity by both whispered and spoken voice.  There is, 
following separation from service, a complete absence of any 
objective evidence that the Veteran sought or required 
medical treatment or evaluation for his ears at any time for 
many decades.

In January 2008, the Veteran was provided a VA audiometric 
examination which include a review of the Veteran's claims 
folder.  The Veteran reported his exposure to acoustic trauma 
from artillery during service, and denied any non-military 
noise exposure.  He reported having constant moderate 
variable tinnitus which he first noticed "...in the 1960's and 
has no opinion as to etiology."  The Veteran also reported 
that he had undergone surgery for removal of an acoustic 
neuroma on the right side in 1981.  

Audiometric testing revealed, for the first time, that the 
Veteran met the threshold requirements for recognition of 
hearing loss for VA disability compensation purposes in each 
ear.  Additionally, it is clear from audiometric testing, 
that the Veteran's hearing loss is severely asymmetrical with 
an average pure tone decibel threshold for the relevant 
frequencies of speech for the right ear of 105 decibels with 
0 percent speech recognition score.  The better left ear had 
a four frequency pure tone decibel average of 54 decibels 
with excellent speech recognition of 100 percent.  No 
particular abnormality or disease of either ear was 
identified.  In reviewing the asymmetrical results of 
audiometric testing, the VA audiologist opined that it was 
likely that the Veteran's tinnitus and right ear hearing loss 
was directly related to surgical removal of a neuroma in 
1981, rather than military service.  The VA audiologist 
stated that he could give the Veteran the benefit of the 
doubt with respect to reported hearing loss for the left ear 
as being attributable to acoustic trauma from military 
service.  The RO subsequently granted service connection for 
left ear hearing loss based upon this opinion.

The Board finds that a clear preponderance of the evidence of 
record is against the Veteran's claims for service connection 
for right ear hearing loss and tinnitus.  The VA audiologist 
gave the Veteran the benefit of the doubt on left ear hearing 
loss as reasonably related to conceded acoustic trauma during 
service in the field artillery.  However, it is clear that 
the Veteran's asymmetrical hearing as documented by 
audiometric examination shows essential deafness in the right 
ear which is directly attributable to post service surgery 
for removal of a neuroma.  There is certainly no evidence or 
argument that the underlying right ear neuroma itself was 
incurred or aggravated during service or is otherwise 
attributable to any incident or injury or disease of service.  
This clearly constitutes a superimposed disease unrelated to 
service and surgical treatment resulted in a complete loss of 
right ear hearing unrelated to service.  

With respect to tinnitus, it is noteworthy that the Veteran 
has at no time claimed a direct chronicity of symptomatology 
of his tinnitus during service and ever since service 
separation.  During the audiometric examination, the Veteran 
clearly reported that tinnitus began to be noticeable to him 
sometime in the 1960's, which was many years after service 
separation.  The VA audiologist also noted that tinnitus 
could likely be related to the 1981 surgery for removal of a 
neuroma.  Although the Veteran has pointed out the essential 
inconsistency between his report of subjective onset of 
tinnitus in the 1960's and the surgical removal of a neuroma 
in 1981, it is clear that both of these time periods were 
well after the Veteran was separated from service.  

There is no record of complaint or treatment for hearing loss 
or tinnitus at any time during service.  At service 
separation, the Veteran affirmatively stated that he did not 
have any form of ear trouble, and his ears were noted to be 
normal upon examination, and hearing normal albeit by 
whispered and spoken voice.  The Veteran has never reported a 
chronicity of hearing loss or tinnitus symptoms during and 
ever since service separation.  The only competent clinical 
opinion on file is against the Veteran's claims for service 
connection for right ear hearing loss and tinnitus.

For the Veteran's information, the Board would refer him to 
the provisions of 38 C.F.R. § 3.383(a)(3) (2008).  
Ordinarily, when considering a compensable evaluation for 
hearing loss when service connection has only been granted 
for a single ear, the hearing acuity of the nonservice-
connected ear may not be considered.  However, an exception 
exists under this regulation which provides that when hearing 
impairment in one ear is compensable to a degree of 
10 percent or more as a result of service-connected 
disability, then hearing acuity of the nonservice-connected 
ear will be considered if it meets the minimum schedular 
criteria for recognition of hearing loss disability under 
38 C.F.R. § 3.385.  The Veteran's nonservice-connected left 
ear reflects essential deafness, so it certainly satisfies 
the threshold requirements of § 3.385.  At this time, the 
Veteran's service-connected left ear hearing loss does not, 
standing alone, warrant a 10 percent evaluation.  If in the 
future the Veteran's service-connected left ear hearing does 
individually qualify for a 10 percent evaluation, then using 
this regulation for special consideration for paired organs, 
the nonservice-connected right ear essential deafness must be 
considered in arriving at a computed compensable evaluation 
for VA hearing loss disability.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


